Case 1:20-cv-24489-RNS Document 34 Entered on FLSD Docket 02/08/2021 Page 1 of 4




                               United States District Court
                                         for the
                               Southern District of Florida

   3M Company, Plaintiff,                    )
                                             )
   v.                                        )
                                               Civil Action No. 20-24489-Civ-Scola
                                             )
   Dreside and Navitelia Industries          )
   Inc., Defendants.                         )

                   Consent Judgment And Permanent Injunction
        WHEREAS Defendants Dreside and Navitelia Industries, Inc.
  (“Defendants”) and Plaintiff 3M Company (“3M”) (collectively, the “Parties”),
  have agreed to finally resolve any and all disputes between them, including the
  claims against Defendants in the above-captioned litigation (the “Litigation”);
        WHEREAS the resolution of these disputes includes any potential claim
  by Plaintiff for damages and attorneys’ fees and costs incurred to date in
  connection with the Litigation; and
        WHEREAS the Defendant and Plaintiff have agreed to entry of a Consent
  Judgment and Permanent Injunction on the following terms, and the
  Defendant has agreed not to appeal any part of this stipulated Consent
  Judgment and Permanent Injunction;
        NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND
  DECREED THAT:

        1. Pursuant to 15 U.S.C. § 1116, Defendant are permanently enjoined
           from:
              A. Using the 3M Marks, and any other word, name, symbol,
                 device, or combination thereof that is confusingly similar to the
                 3M Marks, for, on, and/or in connection with the manufacture,
                 distribution, advertising, promoting, brokering, offering for sale,
                 and/or sale of any goods or services, including, without
                 limitation, Plaintiff’s 3M-brand N95 respirators; and
              B. Claiming to be (1) agents, distributors, employees, or
                 contractors of 3M, and/or (2) in any way affiliated with or have
                 a relationship with 3M, its distributors, its legal department, or
                 any 3M employees, regardless of department, in connection
                 with the manufacture, distribution, advertising, promoting,
                 brokering, offering for sale, and/or sale of any goods or
Case 1:20-cv-24489-RNS Document 34 Entered on FLSD Docket 02/08/2021 Page 2 of 4




                 services, including, without limitation, Plaintiff’s 3M-brand
                 N95 respirators.
     2.   Pursuant to 15 U.S.C. § 1118, Defendants will promptly and
          immediately return to 3M any unauthorized goods and materials
          within the possession, custody, and control of Defendants that bear,
          feature, and/or contain any copy or colorable imitation of 3M’s
          Marks.
     3.   Defendants have agreed to pay the amount of $2,500.00 to 3M as a
          full and complete settlement of the claims against them.
     4.   Defendants have waived notice and service of entry of the Consent
          Judgment and Permanent Injunction, and have agreed that violation
          of the Consent Judgment and Permanent Injunction will expose
          Defendants to all penalties provided by law. Defendants agree not to
          appeal or otherwise attack the validity or enforceability of the
          Consent Judgment and Permanent Injunction.
     5.   Any claims for damages and attorneys’ fees and costs related to this
          Litigation and incurred through the date of entry of this Consent
          Judgment and Permanent Injunction have been resolved between the
          parties and are hereby disposed of by this Order. Nothing herein will
          be construed to prohibit 3M from seeking its attorneys’ fees and costs
          in connection with any actions taken to enforce this Consent
          Judgment and Permanent Injunction in the future.
     6.   Entry of this Consent Judgment and Permanent Injunction resolves
          the Litigation and is binding and preclusive with respect to the
          Parties. But the Consent Judgment and Permanent Injunction do not
          preclude Defendants from contesting liability against any other party
          in any other matter or proceeding.
     7.   This Court will maintain continuing jurisdiction over this action for
          the purpose of enforcing this Consent Judgment and Permanent
          Injunction and Settlement Agreement. 3M is authorized to seek to
          enforce the terms of this Consent Judgment and Permanent
          Injunction, and 3M will be entitled to its reasonable attorneys’ fees
          and costs incurred for any action to enforce the terms of this Consent
          Judgment and Permanent Injunction based on the Defendants’
          failure to comply, in any way, with their obligations set forth within.

        The parties’ Consent Judgment and Permanent Injunction shall
  constitute a final judgment in this action. The Clerk is directed to close this
  case. All pending motions, if any, are denied as moot. Finally, the hearing the
  Court set for February 12, 2021 at 9:00 a.m. is cancelled.
Case 1:20-cv-24489-RNS Document 34 Entered on FLSD Docket 02/08/2021 Page 3 of 4




  Done and ordered at Miami, Florida, on February 5, 2021.



                                     ________________________________
                                     Robert N. Scola, Jr.
                                     United States District Judge
Case 1:20-cv-24489-RNS Document 34 Entered on FLSD Docket 02/08/2021 Page 4 of 4




        The foregoing Consent Judgment and Permanent Injunction has been
  agreed and consented to by the parties:

   Dated: February 4, 2021           BRADLEY ARANT BOULT CUMMINGS LLP

                                     /s/ Timothy A. Andreu

                                     Timothy A. Andreu, (FB# 443778)
                                     North Tampa Street, Suite 2200
                                     Tampa, FL 33602
                                     Tel: 813-559-5500
                                     Fax: 813-229-5946
                                     tandreu@bradley.com

                                     and

                                     J. William Manuel (pro hac vice)
                                     One Jackson Place, Suite 1000
                                     188 E. Capitol Street
                                     Jackson, MS 39201
                                     Tel: 601-948-8000
                                     Fax: 601-948-3000
                                     wmanuel@bradley.com

                                     Attorneys for 3M Company

   Dated: February 4, 2021           ANTONIO G HERNANDEZ PA

                                     s/ Antonio G. Hernández
                                     Antonio G. Hernández (FB# 164828)
                                     2525 Ponce De Leon Boulevard
                                     Coral Gables, FL 33134
                                     Tel: 305-282-3698
                                     Email: hern8491@bellsouth.net

                                     Attorney for Dreside and Navitelia Industries, Inc.
